COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 EL PASO INDEPENDENT SCHOOL                        §               No. 08-21-00222-CV
 DISTRICT,
                                                   §                  Appeal from the
                               Appellant,
                                                   §            448th Judicial District Court
 v.
                                                   §             of El Paso County, Texas
 ANGELICA DE LA ROSA, JESUS
 BENJAMIN BARRAZA, INDIVIDUALLY,                   §               (TC# 2021DCV2414)
 JOINTLY, AND ON BEHALF OF AND
 NEXT OF KIN OF JESUS BARRAZA, A
 MINOR CHILD,

                               Appellees.

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment dismissing

Appellees’ claims against El Paso Independent School District for lack of subject matter jurisdiction.

       We further order that Appellant recover from Appellees cost of appeal, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER 2022.


                                              SANDEE B. MARION Chief Justice (Ret.)

Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.),
Marion, C.J. (Ret.) (Sitting by Assignment)